AMENDMENT TO THE
ALPHARMA INC. 1997 INCENTIVE STOCK OPTION
AND APPRECIATION RIGHT PLAN






The Alpharma Inc. 1997 Inventive Stock and Appreciation Right Plan (the "Plan")
is hereby amended effective as of June 22, 2006, as follows:





1.    Section 17 of the Plan is hereby amended by adding the following to the
end thereof:

"Notwithstanding the foregoing, the Board of Directors has delegated to the
executive management Benefits Committee the authority to adopt administrative
amendments to the Plan, provided, that such amendments do not involve a change
in the costs or liability of the Company or alter the benefits payable
thereunder. The Board of Directors has delegated to the Compensation Committee
the authority to adopt all other amendments to the Plan, provided, that such
amendments do not significantly increase or decrease benefit amounts, or are
required to be adopted by the Board of Directors under the Internal Revenue Code
of 1986, as amended (the "Code"), or the regulations thereunder. The Board of
Directors retains the authority to adopt amendments to the Plan that
significantly increase or decrease benefit amounts, or are required to be
adopted by the Board of Directors under the Code or regulations thereunder."



* * *

__/s/George P. Rose_________

October 23, 2006

ALPHARMA INC.

DATE



 